Citation Nr: 1741921	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-28 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right ankle strain with Achilles tendinitis.

2.  Entitlement to an evaluation in excess of 10 percent for left ankle strain with Achilles tendinitis.

3.  Entitlement to an evaluation in excess of 10 percent for recurrent tonsillitis.

4.  Entitlement to an evaluation in excess of 30 percent for depressive disorder, not otherwise specified.

5.  Entitlement to service connection for menorrhagia with dysmenorrhea, claimed as excessive bleeding related to change in menstrual pattern.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for diabetic neuropathy of the right upper extremity.

8.  Entitlement to service connection for diabetic neuropathy of the left upper extremity.

9.  Entitlement to service connection for diabetic neuropathy of the right lower extremity.

10.  Entitlement to service connection for diabetic neuropathy of the left lower extremity.

11.  Entitlement to service connection for chalazion of the right upper eyelid.

12.  Entitlement to service connection for chalazion of the left upper eyelid.

13.  Entitlement to service connection for chronic sinusitis.

14.  Entitlement to service connection for a left leg disability.

15.  Entitlement to service connection for a right leg disability.

16.  Entitlement to service connection for a low back disability.

17.  Entitlement to service connection for gout of the right foot.

18.  Entitlement to service connection for hammer toe of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active military service from February 1980 to June 1981.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, and from a July 2014 rating decision of the RO in Montgomery, Alabama.

The issues of entitlement to higher evaluations for right ankle strain with Achilles tendinitis, left ankle strain with Achilles tendinitis, recurrent tonsillitis, and depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Diabetes mellitus did not have its onset in service and is not the result of disease or injury incurred during the Veteran's military service.

2.  Diabetic neuropathy of the right upper extremity did not have its onset in service and is not the result of disease or injury incurred during the Veteran's military service.

3.  Diabetic neuropathy of the left upper extremity did not have its onset in service and is not the result of disease or injury incurred during the Veteran's military service.

4.  Diabetic neuropathy of the right lower extremity did not have its onset in service and is not the result of disease or injury incurred during the Veteran's military service.

5.  Diabetic neuropathy of the left lower extremity did not have its onset in service and is not the result of disease or injury incurred during the Veteran's military service.

6.  Chalazion of the left upper eyelid did not have its onset in service and is not the result of disease or injury incurred during the Veteran's military service.

7.  Chronic sinusitis did not have its onset in service and is not the result of disease or injury incurred during the Veteran's military service.

8.  Gout of the right foot did not have its onset in service and is not the result of disease or injury incurred during the Veteran's military service.

9.  The competent evidence does not establish a current disability of menorrhagia with dysmenorrhea.

10.  The competent evidence does not establish a current disability of chalazion of the right upper eyelid.

11.  The competent evidence does not establish a current disability of the left leg.

12.  The competent evidence does not establish a current disability of the right leg.

13.  The competent evidence does not establish a current disability of the low back.

14.  The competent evidence does not establish a current disability of hammer toe of the right foot.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014);  38 C.F.R. §§  3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for diabetic neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

3.  The criteria for entitlement to service connection for diabetic neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.303 (2016).

4.  The criteria for entitlement to service connection for diabetic neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§  1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

5.  The criteria for entitlement to service connection for diabetic neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§   1131, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.303 (2016).

6.  The criteria for entitlement to service connection for chalazion of the left upper eyelid have not been met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

7.  The criteria for entitlement to service connection for chronic sinusitis have not been met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

8.  The criteria for entitlement to service connection for gout of the right foot have not been met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

9.  The criteria for entitlement to service connection for menorrhagia with dysmenorrhea have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

10.  The criteria for entitlement to service connection for chalazion of the right eye have not been met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

11.  The criteria for entitlement to service connection for a left leg disability have not been met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

12.  The criteria for entitlement to service connection for a right leg disability have not been met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

13.  The criteria for entitlement to service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

14.  The criteria for entitlement to service connection for gout of the right foot have not been met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, with respect to the claims decided herein, VA correspondence issued in March 2011 and May 2011 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to the duty to notify, the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained and associated with the claims file.  The Veteran was provided VA examinations in May 2011 with respect to her claims for service connection for menorrhagia, chalazion of the left upper eyelid, and chronic sinusitis.  The VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as etiological opinions.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board acknowledges that the Veteran has not been provided with VA examinations regarding her claims for service connection for diabetes mellitus, diabetic neuropathy, left leg disability, right leg disability, a low back disability, gout of the right foot, or hammer toe of the right foot.  VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The first prong of the McLendon test (current disability) requires competent evidence; the third prong of the test only requires evidence that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition or that the Veteran has the claimed disability is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).   In this case, as discussed in greater detail below, the evidence does not reflect left leg disability, right leg disability, low back disability, or right foot hammer toe at any time during the period on appeal.  Moreover, although the Veteran asserts that her diagnosed diabetes mellitus, diabetic neuropathy, chronic sinusitis, and gout of the right foot had their onset during her period of active duty service in 1981, she has offered no medical evidence showing that these disabilities had their onset at that time.  The evidence of record, in fact, contradicts these assertions.  Thus, the evidence is insufficient to require an examination and obtain an opinion for these claims.

As the Veteran has not identified any additional evidence pertinent to the claims decided herein and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims decided herein is required to comply with the duty to assist. 




II.  Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.

Where a veteran served continuously for 90 days or more during a period of war, or during any wartime or peacetime service after December 31, 1946, and a chronic disease becomes manifest to a compensable degree within a certain amount of time after the date of service discharge, such disease shall be presumed to have been incurred or aggravated in service.  38 C.F.R. §§ 3.307, 3.309.  Diabetes mellitus is listed as a chronic disease under 38 C.F.R. §  3.309 (a) and must have become manifest to a compensable degree within one year after service discharge to qualify for this presumption.  38 C.F.R. §  3.307 (a)(3).  To receive the presumption of service connection for a chronic disease, there must be (1) a current chronic diagnosis and (2) chronic disease in service or within the presumptive period.  38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1335-36  (2013).


  
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Diabetes & Diabetic Neuropathy

The Veteran seeks entitlement to service connection for diabetes mellitus and associated diabetic neuropathy of the bilateral upper and lower extremities.  Specifically, on her February 2011 application for service connection, she asserted that these disabilities had their onset in 1981.

However, a review of the Veteran's service treatment records reveals no complaints of, diagnoses of, or treatment for diabetes mellitus or associated symptomatology.  Indeed, the Veteran's September 1979 Report of Medical History upon enlistment into service indicated that her endocrine system, upper extremities, and lower extremities were within normal limits.  On her various Dental Patient History forms completed in 1980 and 1981, the Veteran did not indicate that she had diabetes, may have diabetes, or had been treated for diabetes.  Again, her April 1981 Report of Medical History at separation from service indicated that her endocrine system, upper extremities, and lower extremities were within normal limits.  Furthermore, this Report of Medical History indicated that although the Veteran stated that her grandmother was diabetic, she denied any personal history of diabetes.  

Diabetes mellitus and its associated symptomatology were not diagnosed until over two decades following the Veteran's separation from service in June 1981.  Indeed, a June 2004 treatment note from the Veteran's endocrine/diabetes clinic indicated that she had been diagnosed as having atypical diabetes mellitus in March 2004, and the endocrinologist described the diabetes as "recently onset."  

Current medical evidence reflects that the Veteran has diagnoses of diabetes mellitus and diabetic neuropathy.  Therefore, the Veteran has current disabilities with regard to those claims.

However, the record does not establish that the Veteran's diabetes mellitus was incurred in or otherwise related to her period of active duty service from February 1980 to June 1981.  As discussed above, there were no complaints of, diagnosis of, or treatment for diabetes mellitus or associated symptomatology in service, and when her diabetes was finally diagnosed in March 2004 (approximately 23 years after her separation from service), it was described by her endocrinologist to be of recent onset.  Hence, service connection for diabetes mellitus on a presumptive basis is not warranted.  Furthermore, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection. Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  Significantly, there is no medical opinion of record linking the Veteran's diagnosed diabetes mellitus or diabetic neuropathy to her period of active duty service.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as indicated by the above discussion, the preponderance of the evidence is against the Veteran's claims of entitlement to diabetes mellitus and diabetic neuropathy.  Therefore, the claims must be denied.



Chalazion of the Left Upper Eyelid

The Veteran also seeks entitlement to service connection for chalazion of the left upper eyelid.  On her initial February 2011 claim of entitlement to service connection, she asserted this disability had its onset in 1981.  

A review of the Veteran's service treatment records reveals that she was treated for a painful left eye with discharge in February 1981, at which time she was diagnosed as having an infected meibomian gland.  She was referred for an eye consultation in March 1981, at which time she was diagnosed as having chalazion of the left upper eyelid.  However, by the time of her April 1981 Report of Medical History at separation, the Veteran indicated that her only eye trouble was that she wore contact lenses.  Similarly, her April 1981 Report of Medical Examination at separation indicated that her eyes, pupils, and ocular motility were within normal limits.  

The Veteran was provided with a VA eye examination in May 2011, at which time she was diagnosed as having chalazion of the left upper eyelid, as well as cataracts of the bilateral eyes which were age-related.  The examiner explained that chalazia were infections in the meibomian glands of the eyelids.  However, the examiner further explained that each new chalazion was a new infection and not related to previous in-service chalazia unless there was direct contamination, which had not occurred in this instance because the Veteran's chalazia were scattered over many years.  As such, the examiner opined that the Veteran's current chalazion of the left upper eyelid was not caused by or a result of her period of military service.  

Medical evidence reflects that the Veteran had a diagnosis of chalazion of the left upper eyelid during the appeal period.  Therefore, the Veteran has a current disability with regard to that claim.

However, the record does not establish that the Veteran's current chalazion of the left upper eyelid was incurred in or otherwise related to her period of active duty service from February 1980 to June 1981.  As discussed above, although the Veteran underwent treatment for a chalazion of the left upper eyelid in service in February 1981 and March 1981, there is no medical opinion of record linking the Veteran's current chalazion to the chalazion noted in service.  To the contrary, the May 2011 VA examiner opined that the Veteran's current chalazion of the left upper eyelid was not caused by or a result of her period of military service due to the fact that each new chalazion was a new infection and not related to previous in-service chalazia unless there was direct contamination, which had not occurred in this instance because the Veteran's chalazia were scattered over many years.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as indicated by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to chalazion of the left upper eyelid.  Therefore, the claim must be denied.

Chronic Sinusitis

The Veteran also seeks entitlement to service connection for chronic sinusitis.  On her initial February 2011 claim of entitlement to service connection, she asserted this disability had its onset in 1981.  The Board notes that the Veteran is already service connected for recurrent tonsillitis.  

A review of the Veteran's service treatment records reveals no evidence of sinus symptomatology.  On her September 1979 Report of Medical History at induction into service, the Veteran reported that she never suffered from ear, nose, or throat trouble; chronic or frequent colds; sinusitis; or hay fever.  Similarly, her corresponding September 1979 Report of Medical Examination at induction indicated that the Veteran's nose, sinuses, mouth, and throat were within normal limits.  On her April 1981 Report of Medical History at separation from service, the Veteran reported that she never suffered from ear, nose, or throat trouble; chronic or frequent colds; sinusitis; or hay fever.  Similarly, her corresponding April 1981 Report of Medical Examination at separation indicated that the Veteran's nose, sinuses, mouth, and throat were within normal limits.  

Post-service treatment records show that the Veteran was diagnosed as having chronic allergic rhinitis and chronic sinusitis.  The Veteran was provided with a VA nose, sinus, larynx, and pharynx examination in May 2011, at which time no diagnosis of sinusitis was rendered.  Rather, the examination report indicated that the Veteran suffered from perennial nasal allergies and exhibited current rhinitis symptoms such as nasal congestion, excess nasal mucous, itchy nose, watery eyes, and sneezing.  Significantly, the May 2011 VA examination report indicated that there were no current sinus symptoms and no history of sinusitis.  

Current medical evidence reflects that the Veteran has been diagnosed as having chronic sinusitis.  Therefore, the Veteran has a current disability with regard to this claim.

However, the record does not establish that the Veteran's sinusitis was incurred in or otherwise related to her period of active duty service from February 1980 to June 1981.  As discussed above, there were no complaints of, diagnosis of, or treatment for sinusitis in service, and she was not diagnosed as having sinusitis until many years after her period of active duty service.  There is no medical opinion of record linking the Veteran's diagnosed sinusitis to her period of active duty service.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as indicated by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to chronic sinusitis.  Therefore, the claim must be denied.


Gout of the Right Foot

The Veteran also seeks entitlement to service connection for right foot gout.  On her initial February 2011 claim of entitlement to service connection, she asserted this disability had its onset in 1981.  

A review of the Veteran's service treatment records reveals no evidence of gout symptomatology.  On her September 1979 Report of Medical History at induction into service, the Veteran reported that she never suffered from lameness or foot trouble.  Similarly, her corresponding September 1979 Report of Medical Examination at induction indicated that the Veteran's feet and lower extremities were within normal limits.  On her April 1981 Report of Medical History at separation from service, the Veteran again reported that she never suffered from lameness or foot trouble.  Similarly, her corresponding April 1981 Report of Medical Examination at separation indicated that the Veteran's feet and lower extremities were still within normal limits.  

A review of the Veteran's post-service treatment records does not reveal a diagnoses of gout until several years after her separation from service.  Indeed, her private treatment records indicate that gout was not diagnosed in her right toe until 1990, approximately nine years following her separation from service.  

Current medical evidence reflects that the Veteran has been diagnosed as having gout.  Therefore, the Veteran has a current disability with regard to this claim.

However, the record does not establish that the Veteran's right foot gout was incurred in or otherwise related to her period of active duty service from February 1980 to June 1981.  As discussed above, there were no complaints of, diagnosis of, or treatment for gout in service, and she was not diagnosed as having gout until several years after her period of active duty service.  There is no medical opinion of record linking the Veteran's diagnosed gout to her period of active duty service.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as indicated by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to right foot gout.  Therefore, the claim must be denied.

Other Considerations

The Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. §§ 3.303 (a), 3.159(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a determination of whether diabetes mellitus, diabetic neuropathy, gout, chalazion of the left upper eyelid and sinusitis are related to service requires specialized training for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions on etiology.  Therefore, the Veteran's statements do not constitute competent nexus evidence in support of these claims.

III.  Requirement of a Current Disability

The Veteran also seeks entitlement to service connection for menorrhagia with dysmenorrhea, chalazion of the right upper eyelid, a left leg disability, a right leg disability, a low back disability, and hammer toe of the right foot.  However, a review of the claims file does not demonstrate that these disabilities were diagnosed at any time during the appeal period.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  The Board emphasizes that the Veteran filed her claims of entitlement to service connection in February 2011.  Although a March 2005 private podiatry note diagnosed the Veteran as having hallux limitus (in the left foot worse than the right foot) with some early degenerative joint disease, there has been no diagnosis of hammer toe.  While the report of a May 2011 VA eye examination diagnosed the Veteran as having a chalazion of the left upper eyelid, there was no diagnosis related to the right eyelid; although VA treatment records showed that the Veteran underwent an excision of cystic subconjunctival lesion of the right upper eyelid in June 1999, this was performed over a decade prior to filing her current claim for service connection.  With respect to menorrhagia with dysmenorrhea, the report of a May 2011 VA gynecological conditions examination acknowledged that the Veteran was a 57-year-old woman with a history of heavy menstrual periods along with menstrual cramps; however, the report also indicated that the Veteran was menopausal and had her last menstrual period in approximately 2007 (four years prior to filing her claim of entitlement to service connection), and that her menorrhagia with dysmenorrhea was resolved by natural menopause.  The examiner emphasized that, "The Veteran is currently post-menopausal and menstruation has ceased.  She has no current menstrual disorder."  In VA treatment records dated as recently as March 2016, menorrhagia with dysmenorrhea, chalazion of the right upper eyelid, a left leg disability, a right leg disability, a low back disability, and hammer toe of the right foot are note listed among her active problems.  

In the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141   (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  However, where, as here, the weight of the lay and medical evidence of record shows no current diagnosis of the above disabilities at any time during or immediately preceding the claim or appeal period, the holdings of McClain and Romanowsky are of no advantage to this Veteran.  

The Veteran is competent to describe observable manifestations of a disability, such as pain.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, she is not competent to diagnose a disability in relation to those observations, as such a determination requires specialized testing and knowledge.  As such, without current diagnoses of menorrhagia with dysmenorrhea, chalazion of the right upper eyelid, a left leg disability, a right leg disability, a low back disability, or hammer toe of the right foot, the Veteran is not entitled to service connection for these disabilities.  As the preponderance of the evidence is against the Veteran's claim, there is no doubt to be resolved, and service connection for menorrhagia with dysmenorrhea, chalazion of the right upper eyelid, a left leg disability, a right leg disability, a low back disability, and hammer toe of the right foot is not warranted.  38 U.S.C.A. §5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for menorrhagia with dysmenorrhea is denied.  

Service connection for diabetes mellitus is denied.

Service connection for diabetic neuropathy of the right upper extremity is denied.  

Service connection for diabetic neuropathy of the left upper extremity is denied.  

Service connection for diabetic neuropathy of the right lower extremity is denied.  

Service connection for diabetic neuropathy of the left lower extremity is denied.  

Service connection for chalazion of the right upper eyelid is denied.  

Service connection for chalazion of the left upper eyelid is denied.  

Service connection for chronic sinusitis is denied.  

Service connection for a left leg disability is denied.  

Service connection for a right leg disability is denied.  

Service connection for a low back disability is denied.  

Service connection for gout of the right foot is denied.  

Service connection for hammer toe of the right foot is denied.  


REMAND

The Veteran also seeks entitlement to higher evaluations for right ankle strain with Achilles tendinitis, left ankle strain with Achilles tendinitis, recurrent tonsillitis, and depressive disorder.  However, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.

With respect to the Veteran's service-connected right ankle strain with Achilles tendinitis, left ankle strain with Achilles tendinitis, and recurrent tonsillitis, she was last provided with VA examinations relevant to these disabilities in May 2011, over six years ago.  With respect to the Veteran's service-connected depressive disorder, she was last provided with a VA examination relevant to this disability in September 2013, approximately four years ago.  However, in her October 2013 and May 2016 substantive appeals, the Veteran indicated that the severity and frequency of the symptomatology associated with these disabilities had worsened.  Because the Veteran is competent to observe a worsening of symptoms, the RO must schedule the Veteran for updated examinations to determine the current severity of these disabilities.  See 38 C.F.R. § 3.159(c)(4)(i) (2016); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (indicating that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).
  
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity of her service-connected right and left ankle strains.  The claims file must be made available to the examiner.  All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the service-connected bilateral ankles.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, then the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right and left ankle disabilities.

2.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected recurrent tonsillitis.  The claims file must be made available to the examiner.  All indicated testing must be conducted.  The examiner must indicate whether the Veteran's recurrent tonsillitis is manifested by symptom such as hoarseness, inflammation of cords or mucous membrane, thickening or nodules of cords, polyps, submucous infiltration, and/or pre-malignant changes on biopsy.

3.  Schedule the Veteran for a VA psychiatric examination to assess the current nature and severity of her service-connected depressive disorder.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail in accordance with VA rating criteria.

The examiner should also address the functional effects that the Veteran's service-connected depressive disorder have on her ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the examiner should consider the Veteran's educational level and work history, but must not consider the Veteran's age or any non-service connected disabilities.

4.  Notify the Veteran that it is her responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without a showing of good cause may include denial of one or more of her claims.  See 38 C.F.R. §§ 3.158, 3.655 (2016).

5.  After undertaking any additional development deemed appropriate in addition to that requested above, readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, then provide the Veteran and her representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


